DETAILED ACTION
This is on the merits of Application No. 16/601661, filed on 06/15/2020. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 06/15/2020 and 01/27/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 states “wherein the bearing comprises a plurality of bearings”. It is unclear how a single component can comprise multiple of itself. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 14, 16-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 3056666 to Chabert et al.
Chabert discloses:
(Claim 1) A gear system, comprising: a first shaft (3) comprising a hollow space; a first gear disposed around an outer circumference of the first shaft; a second gear engaged with the first gear (Fig. 4); a bearing (Fig. 5 element 25, labeled as 19 in specification) disposed around the outer circumference of the first shaft to support a load of the first shaft; a housing (10) surrounding the first gear and the second gear; and an oil guide plate (1) disposed between the first shaft and the housing, the oil guide plate being configured to dispense oil churned by rotation of the second gear to the hollow space of the first shaft and the bearing.
(Claim 2) wherein the housing comprises: a reservoir (7) configured to accumulate the oil churned by the rotation of the second gear; and an oil flow path (see path from 7 to 17 to 1) connecting the reservoir and the oil guide plate such that oil accumulated in the reservoir flows to the oil guide plate.
(Claim 3) wherein the oil flow path comprises: a first flow path extending in a direction parallel with an axial direction of the first shaft at one side of the reservoir (See Translation Page 3, paragraph at line 91, the chute collects the lubricant from the pinion 
(Claim 4) wherein the oil guide plate further comprises an inlet (17) open toward the second flow path.
 (Claim 14) wherein the reservoir is located above a portion where the first gear contacts the second gear (See Fig. 3, 4).
(Claim 16) A gear system, comprising: a first shaft (3) comprising a hollow space: a first gear disposed around an outer circumference of the first shaft; a second gear engaged with the first gear (Fig. 3 4); a housing (10) surrounding the first gear and the second gear; and an oil guide plate (1) disposed between the first shaft and the housing, the oil guide plate comprising an opening (5) connected to the hollow space, wherein the housing comprises: a reservoir (7) configured to receive oil churned by rotation of the second gear; and an oil flow path transferring the oil from the reservoir to the oil guide plate (Fig. 4).
(Claim 17) wherein the oil guide plate is configured to transfer the oil received from the oil flow path through the opening to the hollow part (See figures, oil goes from 7 to 1 into hollow section of 3).
(Claim 20) wherein the reservoir is formed above a portion where the first gear contacts the second gear, and wherein the reservoir has a shape open in a circumferential direction of the second gear (Fig. 4, element 7 is above the gear contact and open towards plate 1).

Claims 1-8, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 105190106 to Tage et al.
Tage discloses:
(Claim 1) A gear system, comprising: a first shaft (Fig. 2 and 7, element 10) comprising a hollow space (10a); a first gear (Fig. 1 element 12) disposed around an outer circumference of the first shaft; a second gear (Fig. 1 element 22) engaged with the first gear (see Fig. 1); a bearing (Fig. 7 element 72) disposed around the outer circumference of the first shaft to support a load of the first shaft; a housing (Fig. 1 element 2) surrounding the first gear and the second gear; and an oil guide plate (Fig. 7 element 81) disposed between the first shaft and the housing, the oil guide plate being configured to dispense oil churned by rotation of the second gear to the hollow space of the first shaft and the bearing.
(Claim 2) wherein the housing comprises: a reservoir (Fig. 2 100) configured to accumulate the oil churned by the rotation of the second gear (100 will collect oil churned by all the gears); and an oil flow path (Fig. 2 111) connecting the reservoir and the oil guide plate such that oil accumulated in the reservoir flows to the oil guide plate.
(Claim 3) wherein the oil flow path comprises: a first flow path extending in a direction parallel with an axial direction of the first shaft at one side of the reservoir (Fig. 3 portion of 100 extending in the axial direction); and a second flow path (Fig. 7 section of 111 extending in circumferential direction) extending toward the oil guide plate in a circumferential direction of the second gear at one side of the first flow path.
(Claim 4)
(Claim 5) wherein the bearing comprises a plurality of bearings disposed around the outer circumference of the first shaft, and the first gear is disposed between the plurality of the bearings (Fig. 1 elements 71 and 72).
(Claim 6) wherein the oil guide plate comprises: a first hole (Fig. 7 81a) connected to the hollow space of the first shaft; and a second hole (Fig. 7 81b) connected to the bearing.
(Claim 7) wherein a lowest portion of the second hole is located higher than a lowest portion of the first hole (Fig. 7 lowest portion of hole 81b is higher than lowest hole of 81a).
(Claim 8) wherein an area of the second hole is smaller than an area of the first hole (Fig. 7, hole 81b is smaller than 81a).
(Claim 14) wherein the reservoir is located above a portion where the first gear contacts the second gear (Fig. 3, 100 is above gear 22 meshing point).
(Claim 15) wherein a number of gear teeth of the second gear is greater than a number of gear teeth of the first gear (Gear 22 is larger than 12 and thus will have more teeth).
(Claim 16) A gear system, comprising: a first shaft (10) comprising a hollow space (10a): a first gear (16) disposed around an outer circumference of the first shaft; a second gear (26) engaged with the first gear (Fig. 1); a housing (2) surrounding the first gear and the second gear; and an oil guide plate (81) disposed between the first shaft and the housing, the oil guide plate comprising an opening (81a) connected to the hollow space, wherein the housing comprises: a reservoir (100) configured to receive oil churned by rotation of the second gear; and an oil flow path transferring the oil from the reservoir to the oil guide plate (111).
(Claim 17)
(Claim 18) wherein: the first shaft further comprises a lubrication flow path formed in a radial direction at one side of the hollow space (Fig. 7 10e), and the oil transferred from the oil flow path moves outside of the first shaft through the hollow space.
(Claim 20) wherein the reservoir is formed above a portion where the first gear contacts the second gear, and wherein the reservoir has a shape open in a circumferential direction of the second gear (Fig. 2 100 is above the gear contact and open towards the gears).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chabert in view of U.S. Patent App. Pub. No. 20160061305 to Kim et al.
Chabert
The limitations of claim 16.
Chabert does not disclose:
(Claim 18) wherein: the first shaft further comprises a lubrication flow path formed in a radial direction at one side of the hollow space, and the oil transferred from the oil flow path moves outside of the first shaft through the hollow space.
(Claim 19) a planetary gear set arranged at an end portion of the first shaft such that the oil transferred to the oil guide plate moves to the planetary gear set through the hollow space.
Kim teaches:
(Claim 18) wherein: the first shaft further comprises a lubrication flow path formed in a radial direction at one side of the hollow space, and the oil transferred from the oil flow path moves outside of the first shaft through the hollow space (Fig. 3 unlabeled radial flow paths inside the shaft through element L).
 (Claim 19) a planetary gear set arranged at an end portion of the first shaft such that the oil transferred to the oil guide plate moves to the planetary gear set through the hollow space (Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the structure of Chabert to have a planetary gear set arranged at an end portion of the shaft that the oil radially moves through, as taught by Kim, as an obvious design choice to the type of gearing used on the shaft to convey motion. Chabert is silent to the type of gearing supplied on shaft 3. One of ordinary skill would be able to apply the planetary gearset taught by Kim and apply it to the structure of Chabert to produce predictable results.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chabert and Kim in view of JP 2017166626 to Doki.
Chabert discloses:
The limitations of claim 1.
(Claim 10) wherein the oil accumulated in the reservoir is transferred through the hollow space of the first shaft (see Fig. 5).
Chabert does not disclose:
Supplying oil to a planetary gear set.
Kim teaches:
(Claim 9) Supplying oil to a planetary gear set with a sun gear connected to a rotating motor (Elements MG1 and S) a ring gear arranged outside of the sun gear (R); a plurality of pinion gears (P) arranged between the sun gear and the ring gear such that the plurality of pinion gears engage with the sun gear and the ring gear; and a planetary gear set comprising a carrier coupled to rotating shafts of the plurality of pinion gears.
(Claim 10) transferring oil to a planetary gear set (see Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the structure of Chabert to have a planetary gear set arranged at an end portion of the shaft that the oil moves through, as taught by Kim, as an obvious design choice to the type of gearing used on the shaft to convey motion. Chabert is silent to the type of gearing supplied on shaft 3. One of ordinary skill would be able to apply the planetary gearset taught by Kim and apply it to the structure of Chabert to produce predictable results.
Chabert and Kim
(Claim 9) further comprising: a ring gear arranged outside of the sun gear and fixed to the housing; a carrier being configured to rotate about a third shaft spaced apart from the first shaft.
Doki teaches:
(Claim 9) further comprising: a sun gear (Fig. 2 31) connected to a rotating shaft (21a) of a motor and being configured to be rotated by the motor: a ring gear (33) arranged outside of the sun gear and fixed to the housing; a plurality of pinion gears (32) arranged between the sun gear and the ring gear such that the plurality of pinion gears engage with the sun gear and the ring gear; and a planetary gear set comprising a carrier (34) coupled to rotating shafts of the plurality of pinion gears, the carrier being configured to rotate about a third shaft (shaft of 34) spaced apart from the first shaft (61).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the structure of Chabert and Kim to have the particular planetary gearset taught by Doki in order to impart a different speed reduction to the system. Kim merely teaches that it is known to provide oil to planetary gearsets in these types of systems through the main shaft. Doki provides teachings to the particulars of that gearset.

	
	
Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose nor render obvious the limitations of claim 11. Particularly, a disc fixed to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hori (US 20190329642) discloses an oil supply to a planetary gear system, the connections similar to the current invention.
Yamamoto et al (US 20130283972) discloses another oil supply to a planetary gear system.
Katoh et al (US 20110319215) discloses a lubrication of a planetary gear system.
Shimzu (US 20120286607) discloses a lubrication system with an oil guide plate.
Heki et al (US 20190093754) discloses an oil guide plate.
Yamaguchi et al (US 20190181720) discloses a lubrication system.
Sung et al (US 10968986) is not prior art, but discloses the same shaft and planetary structure.
Mori et al (US 20130008274) discloses providing lubrication to a similar planetary gear structure, but without the carrier split apart from the main shaft.
Takeuchi et al (DE102009055005) discloses an oil guide plate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943.  The examiner can normally be reached on Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY HANNON/               Primary Examiner, Art Unit 3659